[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR ACCELERATED REHABILITATION
The defendant has filed a motion for accelerated rehabilitation after having been charged with six counts of cruelty to animals in violation of section 52-247 of the Connecticut General Statutes.
A defendant is not eligible for accelerated rehabilitation if he is charged with a crime (of a serious nature), or is charged with the commission of two or more separate and distinct crimes arising out of separate or different acts or transactions.
The factors that the court must consider in determining if accelerated rehabilitation should be granted are as follows:
a. The circumstances and seriousness of the offense.
b. The background of the defendant.
c. The objections of the victim or victims and/or prosecutor, if any.
d. Whether the defendant is likely to offend in the future.
Granting or denying accelerated rehabilitation lies in the reasonable discretion of the court.
This defendant has been charged with six counts of cruelty to animals. These charges relate to six different animals, and the court thus finds that this represents two or more separate and distinct crimes arising out of separate and different acts and accelerated rehabilitation is therefore denied.
The court also finds that these charges represent crimes that are of a serious nature and are thus not eligible for accelerated rehabilitation.
ROBERT C. FLANAGAN JUDGE